Citation Nr: 0112710	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-23 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from April 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
RO in Portland, Oregon, which denied a claim of service 
connection for PTSD.  Thereafter, the veteran moved to a 
location under the jurisdiction of the Muskogee, Oklahoma RO.

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in November 1998.  While he also requested 
a hearing before a Member of the Board in Washington, D.C., 
he failed to report to the hearing scheduled in April 2001, 
after due notice.  No further action in this regard is 
indicated.  


REMAND

It is initially noted that the June 1998 VA PTSD examination 
report indicates that the veteran is in receipt of 
compensation from the Department of Health and Human 
Services, Social Security Administration (SSA), since 1998 
due to multiple disorders, including psychiatric.  This is 
significant because the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA must obtain 
copies of any SSA determination of disability, as well as the 
medical records upon which such decisions were based, in such 
cases as the veteran's.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992).  The Board is, accordingly, of the opinion that 
the RO should endeavor to obtain a copy of the SSA disability 
determination, as well as copies of the medical records used 
by the SSA for any such evaluation of the veteran's 
disability claim.  

The veteran asserts he currently is diagnosed with PTSD which 
is due to his military combat experiences while stationed in 
the Republic of Vietnam, or Laos, Cambodia, or Thailand, 
and/or a personal assault while in the service.  While the RO 
has been unable to verify any combat or personal assault of 
the veteran during his military service, the Board finds that 
additional development is indicated in the verification of 
the veteran's claimed PTSD stressors.  Additionally, the RO 
should definitively determine whether, or not, the veteran 
had combat, as the September 1999 statement of the case (SOC) 
is vague as to this necessary point of fact.  In finding so, 
it is recognized that the RO obtained copies of the veteran's 
entire service personnel file.  While the veteran is 
identified as having had over five months of foreign or sea 
service, it is not clear whether he had any combat, or any 
active duty in Vietnam, Laos, Cambodia, or Thailand.  A 
review of those records shows only that, while with the 
United States Marine Corps, the veteran was stationed in 
Hawaii for a time starting from March 1970.  Additionally, 
while the veteran is correct when he claims that his primary 
military occupation was that of aircraft structural mechanic 
(See erroneous September 1999 SOC in this regard), he also 
claims that his duties included helicopter door gunner while 
in one of the above listed countries of Southwest Asia.  
Development in this regard is indicated.  

Accordingly, given the above incomplete development, as well 
as the indefinite determination as to whether, or not, the 
veteran had duty in Southwest Asia during his approximate 5 
months of foreign or sea service, the Board is of the opinion 
that the RO should contact the Commandant of the Marine Corps 
(Code MMRB) Headquarters U.S. Marine Corps, Quantico, VA  
22134-0001, for a definitive resolution of this question, 
with appropriate consideration at the RO thereafter.  

The Court has held that entitlement to service connection for 
PTSD requires evidence establishing a clear diagnosis, 
supported by credible evidence that the claimed inservice 
stressor actually occurred, and a link between the current 
symptomatology and the claimed inservice stressor.  See West 
v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2000).  
Although the claims file includes diagnoses of PTSD due to 
service, it is clear that the examiners have relied on the 
veteran's unverified, self-described history, without a 
thorough examination of the clinical history as contained in 
the psychiatric treatment records in the claims file.  In an 
effort to assist the veteran in the development of his claim, 
the Board is of the opinion that the veteran should be given 
another opportunity to provide specific information regarding 
the inservice stressor events, so that further investigation 
can be made to verify the claimed events, as noted above.  

If any PTSD stressor is verified upon completion of the above 
requested development, then a VA psychiatric examination of 
the veteran is in order, to include a Global Assessment of 
Functioning (GAF) Scale score, and a review of his entire 
documented clinical history-to include his service personnel 
and medical records and post-service medical evidence.  

Finally, it is noted that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).   

Accordingly, this matter is REMANDED for the following  
action:

1.  The RO should send the veteran a 
development letter for PTSD requesting 
detailed information regarding his 
claimed stressors, to include the names 
and addresses, if known, of any witnesses 
to his claimed PTSD stressor events.  The 
veteran should be informed of the 
necessity to obtain corroborating 
evidence of any inservice PTSD stressor.  

2.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any psychiatric symptomatology or 
PTSD, from March 1972 to the present.  
Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records, so dated, including 
those from the VA outpatient treatment 
center located in Portland, Oregon, if 
not already of record, dated from June 
1998 to the present, as well as any other 
VA and/or non-VA medical facility or 
provider identified by the veteran, dated 
from March 1972 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

3.  The RO should obtain from the 
SSA copies of any disability 
determination pertinent to the veteran's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon concerning any such claim.  

4.  The RO should then request assistance 
from the Commandant of the Marine Corps 
(Code MMRB) Headquarters U.S. Marine 
Corps, Quantico, VA  22134-0001, for a 
definitive determination as to whether 
the veteran had any combat, or was ever 
stationed in Southwest Asia, and specific 
dates thereof, including duty 
assignment(s), with copies of all 
supportive documents.  The USMC reply 
must be maintained in the claims file for 
future use in the appeal.  

5.  Thereafter, if combat and/or any PTSD 
stressor is verified, the veteran should 
be afforded a VA psychiatric examination, 
upon the completion of the above 
requested development, as deemed 
necessary at the RO.  

6.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include requesting that 
any VA psychiatric examination report 
include a medical opinion as to the 
whether any PTSD diagnosis is as likely 
as not due to any verified combat of the 
veteran or verified PTSD stressor. 

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD in light of all of 
the pertinent evidence of record, to 
include that associated with the claims 
file on remand, and all applicable legal 
authority.  

9.  If any decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case, which includes citation to 
38 C.F.R. § 3.304(f) (2000), and afforded 
a reasonable opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.  
Evidence recently submitted and not 
previously considered must be reviewed 
and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


